NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the Federal Circuit
\ APoTEX 1Nc.,
Plaintiff-Appellant,
V.
EISAI, INC. AND EISAI CO., LTD., f
Defen,dan,ts-Appellees.
2010-1559
Appeal from the United States District Court for the
Middle District of North Carolina in case no. 09-CV-0477,
Chief Judge J ames A. Beaty, Jr.
ON MOTION
ORDER
Upon consideration of Ap0tex, lnc.’s motion to volun-
tarily withdraw its appeal,
IT ls ORDERED THAT:
(1) The motion is granted The appeal is dismissed

APOTEX V. EISAI
2
(2) Each side shall bear its own costs.
(3) All other pending motions are denied as moot.
FoR THE CoURT
 1 3  /s/ Jan Horbal}§
Date
cc: R0bert B. Breisb1att, Esq.
Bruce M. Wexler, Esq.
s21
J an Horbaly
Clerk
Issued As A Mandate:  l 3 mm
FILE
u.s. count 0 APPEA1_s F0R
me FEOEliAL macon
|JEC 13 2010
.|AN |I)RBAL¥
CLERK